FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANDY D. RODRIGUEZ,                               No. 12-15963

              Plaintiff - Appellant,             D.C. No. 1:11-cv-01472-GSA

  v.
                                                 MEMORANDUM *
MARGARET MIMS, Fresno County
Sheriff; DETENTION DIVISION AT
FRESNO COUNTY JAIL,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Gary S. Austin, Magistrate Judge, Presiding **

                          Submitted December 19, 2012 ***

Before:       GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Andy D. Rodriguez appeals pro se from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            Rodriguez consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his

constitutional rights while he was a pretrial detainee when they opened incoming

mail from elected officials and government agencies. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

       The district court properly dismissed Rodriguez’s action because Rodriguez

failed to allege facts sufficient to show that he was deprived of a federal or

constitutional right. See Mann v. Adams, 846 F.2d 589, 590-91 (9th Cir. 1988)

(per curiam) (no constitutional violation where mail from public agencies, public

officials, and news media was opened outside inmate’s presence).

       Rodriguez’s motion for appointment of counsel, set forth in his opening

brief, is denied.

       AFFIRMED.




                                           2                                     12-15963